PER CURIAM.
The petition for certiorari in this case is directed to an order of the Chancellor dismissing a complaint filed on the equity side of the Court.
We have carefully considered the briefs filed by counsel and have studied the complaint with the result that we are unable to agree with the learned Chancellor that the complaint is wholly without equity. Consequently, the petition for writ of cer-tiorari is granted and the challenged order quashed.
ROBERTS, C. J., and TPIOMAS, HOB-SON and DREW, JJ., concur.